                 Case 1:19-cr-00561-LAP Document 139
                                                 136 Filed 08/25/20
                                                           08/24/20 Page 1 of 1




                                                         August 24, 2020

            VIA ECF
            Honorable Loretta A. Preska
            U.S. District Court
            Southern District of New York
            500 Pearl Street
            New York, NY 10007

                   Re: United States v. Steven Donziger, No. 19-CR-561 (LAP); 11-CIV-691 (LAK)

            Dear Judge Preska:

                     I am writing to ask that we be granted until September 1st to inform the Court as to
            which witnesses we would like to present by video. We are still trying to figure out which
            provider will be employed, and what is feasible in terms of using that provider to connect
            with our witnesses. Moreover, we have not yet received the prosecution’s exhibit or witness
            list, so it is somewhat difficult to decide who we need to call.

                   Thank you for your consideration.


                                                                    Sincerely,
In order to give the special prosecutors time to
respond and the Court time to decide, Mr. Donziger                  FRIEDMAN | RUBIN
shall identify any witnesses whom he wishes to
call by videoconferencing no later than Friday,
August 28 at noon New York Time.
SO ORDERED.                                                         Richard H. Friedman
Dated: Aug. 25, 2020



 ______________________________
 LORETTA A. PRESKA, U.S.D.J.




                                   O F F I C E S   I N    B R E M E R T O N   A N D   S E A T T L E
